Case 8:20-mc-00127-JLS-JDE Document 25-2 Filed 12/31/20 Page 1 of 2 Page ID #:1495


 1 Stephanie R. Wood (SBN: 242572)
        swood@bcpc-law.com
 2   Jeffrey R. Bragalone (pro hac vice application to be filed)
        jbragalone@bcpc-law.com
 3   BRAGALONE CONROY PC
     2200 Ross Ave., Suite 4500W
 4   Dallas, Texas 75201
     Tel: (214) 785-6670
 5   Fax: (214) 785-6680
 6 Ben M. Davidson (SBN: 181464)
      Ben@dlgla.com
 7 DAVIDSON      LAW GROUP, ALC
   4500 Park Granada Blvd., Suite 202
 8 Calabasas, California 91302
   Tel: (818) 918-4622
 9
   Attorneys for Respondent
10 Acacia Research Corporation

11
                         UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
13
     ACACIA RESEARCH                          Case No. 8:20-mc-127
14   CORPORATION,
                  Movant,                     [PROPOSED] ORDER ON
15                                            MOTION BY ACACIA
            vs.                               RESEARCH CORPORATION TO
16                                            TRANSFER HMD GLOBAL OY’S
     HMD GLOBAL OY,                           MOTION TO COMPEL UNDER
17                                            RULE 45(F)
                         Respondent.
18                                            Judge: John D. Early
                                              Date: [TBD]
19                                            Time: [TBD]
                                              Place: [TBD]
20                                            Discovery Cutoff: March 18, 2021
                                              Pretrial Conference: June 29, 2021
21                                            Trial Date: August 2, 2021
22

23

24

25

26

27

28

28

     PROPOSED ORDER ON MOTION AND MOTION TO TRANSFER UNDER
     RULE 45(F)
Case 8:20-mc-00127-JLS-JDE Document 25-2 Filed 12/31/20 Page 2 of 2 Page ID #:1496



 1        This Matter comes before this Court on the Motion by Acacia Research
 2 Corporation to Transfer HMD Global Oy’s Motion to Compel Under Rule 45(f).

 3 The Court has reviewed the motion and accompanying memoranda and exhibits, as

 4 well as other papers filed in this matter, and any further argument, and finds good

 5 cause to GRANT the motion.

 6        Accordingly, the Clerk of the Court is directed to transfer to the Eastern
 7 District of Texas, for inclusion in the matter of Cellular Communications

 8 Equipment LLC v. HMD Global Oy, Case No. 20-78 (E.D. Texas) and for

 9 determination by that Court, HMD Global Oy’s Motion to Compel Production of
10 Documents.

11

12
     Dated: __________________             _______________________________
13                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    1
     PROPOSED ORDER ON MOTION AND MOTION TO TRANSFER
     UNDER RULE 45(F)
